Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT, dated as of March 22, 2012 is by and among
Contango ORE, Inc., a company duly incorporated and existing under the laws of
Delaware (together with any successor entity, herein referred to as the
“Company”), and the several purchasers (the “Purchasers”) under the Purchase
Agreement (as defined below).

Pursuant to the Securities Purchase Agreement, dated as of March 22, 2012, among
the Company and each Purchaser (the “Purchase Agreement”), relating to the
purchase of the Common Stock (as defined below), the Purchasers have agreed to
purchase from the Company shares of its common stock, par value $0.01 per share
(the “Common Stock”). To induce the Purchasers to purchase the Common Stock, the
Company has agreed to execute this Agreement pursuant to Section 5.5 of the
Purchase Agreement to provide registration rights with respect to the Common
Stock.

The parties hereby agree as follows:

1. Definitions. Capitalized terms used in this Agreement without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized terms shall have the following
meanings:

“Affiliate”: of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement”: This Registration Rights Agreement, as amended from time to time.

“Amendment Effectiveness Deadline Date”: has the meaning set forth in
Section 4(b)(i) hereof.

“Blue Sky Application”: As defined in Section 6(a)(i) hereof.

“Business Day”: A day, other than a Saturday or Sunday, that in the City of New
York, is not a day on which banking institutions are authorized or required by
law, regulation or executive order to close.

“Closing Date”: The date of the first issuance of the Common Stock pursuant to
the Purchase Agreement.

“Common Stock”: The shares of the Company’s common stock that are being issued
pursuant to the Purchase Agreement.

“Company”: As defined in the preamble hereto.

“Demand Notice”: As defined in Section 2(a) hereof.

“Demand Registration”: As defined in Section 2(a) hereof.

 

1



--------------------------------------------------------------------------------

“Effectiveness Period”: As defined in Section 2(b) hereof.

“Exchange Act”: Securities Exchange Act of 1934, as amended.

“Holder”: A Person who owns, beneficially or otherwise, Registrable Securities.

“Indemnified Holder”: As defined in Section 6(a) hereof.

“Indemnified Party”: As defined in Section 6(c) hereof.

“Indemnifying Party”: As defined in Section 6(c) hereof.

“Losses”: As defined in Section 6(e) hereof.

“Majority of Holders”: Holders holding over 50% of the Registrable Securities
outstanding.

“Notice and Questionnaire”: A written notice executed by the respective Holder
and delivered to the Company containing substantially the information called for
by the Selling Securityholder Notice and Questionnaire attached as Annex A
hereto.

“Notice Holder”: On any date, any Holder of Registrable Securities that has
delivered a completed Notice and Questionnaire to the Company on or prior to
such date.

“Person”: An individual, partnership, limited liability company, corporation,
company, unincorporated organization, trust, joint venture or a government or
agency or political subdivision thereof.

“Prospectus”: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such prospectus.

“Purchase Agreement”: As defined in the preamble hereto.

“Purchasers”: As defined in the preamble hereto.

“Registrable Securities”: (a) Each share of Common Stock issued to the Holders
pursuant to the Purchase Agreement, or (b) any shares of Common Stock issued as
a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the Common Stock. As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities on:

(i) the date on which such share of Common Stock has been resold pursuant to a
Registration Statement;

(ii) other than for the purposes of, to the extent applicable thereto,
Sections 4 and 6, the date on which such share of Common Stock is transferred in
compliance with Rule 144(k) under the Securities Act;

 

2



--------------------------------------------------------------------------------

(iii) the date on which such share of Common Stock has been otherwise
transferred, and new certificates not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent disposition of
them shall not require registration or qualification under the Securities Act;
or

(iv) the date on which such share of Common Stock ceases to be outstanding
(whether as a result of repurchase and cancellation or otherwise).

“Registration Statement”: a registration statement required to be filed
hereunder pursuant to Section 2(b), including the Prospectus, amendments and
supplements to any such registration statement or Prospectus, including pre-and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference in any such registration
statement.

“SEC”: Securities and Exchange Commission.

“Securities Act”: Securities Act of 1933, as amended.

“Shelf Registration”: As defined in Section 2(b) hereof.

“Suspension Notice”: As defined in Section 4(e) hereof.

“Suspension Period”: As defined in Section 4(e) hereof.

“Transfer Agent”: Computershare Investor Services.

Unless the context otherwise requires, the singular includes the plural, and
words in the plural include the singular.

2. Demand Registration.

(a) At any time after one (1) year after the date of this Agreement but before
three (3) years after the date of this Agreement, the Holders shall have the
right, by written notice delivered to the Company (such notice, a “Demand
Notice”), to require the Company to register (the “Demand Registration”) under
the Securities Act not less than 20% and up to 100% of the Common Stock The
number of Demand Registrations pursuant to this Section 2(a) shall not exceed
two (2).

(b) The Company shall file each Registration Statement prepared in connection
with a Demand Registration within ninety (90) days of the date on which the
Company received the Demand Notice and shall use its commercially reasonable
efforts to cause the same to be declared effective by the SEC within one hundred
eighty (180) days of the date on which the Company received the Demand Notice
and prepare and file with the SEC a Prospectus that will be available for
resales by the Holders of Registrable Securities. The Company shall keep the
Demand Registration effective for a period of ninety (90) days, or six
(6) months (the “Effectiveness Period”) if a Demand Registration is requested to
be a shelf registration (a “Shelf Registration”) from the date on which the SEC
declares such Registration Statement effective or such shorter period which will
terminate the distribution of all Common Stock pursuant to such Registration
Statement ends.

 

3



--------------------------------------------------------------------------------

(c) Subject to the conditions set forth in Section 2(a) hereof, the Holders may,
at any time, make a written request for a Demand Registration. All requests made
pursuant to this Section 2 will specify the number of shares of Common Stock to
be registered and will also specify the intended methods of disposition thereof.
If the Holders intend to distribute the Common Stock covered by the request by
means of a registered public offering involving an underwriting, then the Demand
Notice shall so state. In such event, the Holders shall select an underwriter
that is reasonably acceptable to the Company, and the Company and the Holders
shall enter into an underwriting agreement in customary form with such
underwriter.

(d) Notwithstanding the foregoing provisions of this Section 2,

(i) the Company shall not be obliged to effect a Demand Registration pursuant to
this Section 2 if a Registration Statement was previously filed as a result of a
request pursuant to this Section 2 within a period of one hundred twenty
(120) days of the Company’s receipt of the Demand Notice;

(ii) if the Company has issued and sold to the public, pursuant to a
registration statement filed under the Securities Act, any of its securities
within three (3) months prior to the date of its receipt of a Demand Notice
pursuant to this Section 2 and the Company’s investment banker has advised the
Company in writing that the registration of Common Stock would adversely affect
the market for the Company’s securities covered by such Registration Statement,
the Company shall have the right to delay the requested registration of Common
Stock for such period as the investment banker may so advise, but no more than
ninety (90) days after the date on which such Demand Notice was made; and

(iii) the Company shall be entitled to postpone for a reasonable period of time
but in no event more than ninety (90) days the filing of any Registration
Statement otherwise required to be prepared and filed by it pursuant to this
Section 2 if, at the time it receives a Demand Notice pursuant to this
Section 2, the Company determines, in its reasonable judgment, that such
registration and offering would materially interfere with any financing,
acquisition, corporate reorganization or other material transaction involving
the Company or its Affiliates and promptly gives the Holders written notice of
such determination;

provided that the Company may exercise its rights under this Section 2(d) no
more than once during any three hundred sixty-five (365) day period.

3. Piggyback Registration.

(a) If the Company shall determine at any time before three (3) years after the
date of this Agreement, to register any of its securities and file a
registration statement thereto under the Securities Act, whether or not for sale
for its own account (other than a registration statement on Form S-4, Form S-8
or any successor or similar form(s), or a registration on any registration form
that does not permit the sale of the Registrable Securities), the Company will:

 

4



--------------------------------------------------------------------------------

(i) promptly (but in no event less than ten (10) Business Days prior to the
anticipated filing date) give to each Holder a written notice thereof (which
shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and

(ii) include in such registration (and any related qualification under blue sky
laws or other compliance), and, subject to this Section 3 in any underwriting
involved therein, all the Registrable Securities specified in a written request
or requests (provided that such Holder has indicated within twenty (20) business
days after receipt of the written notice from the Company described in clause
(i) above that such Holder desires to sell its Registrable Securities in the
manner of distribution proposed by the Company).

(b) If the managing underwriter or underwriters for a registration pursuant to
this Section 3(a) advises the Company and the Holders in writing that in its
opinion the dollar amount or number of shares of Common Stock which the Holder
or Holders desire to sell taken together with all other shares of Common Stock
or other securities which the Company desires to sell exceeds the maximum dollar
amount or maximum number of securities that can be sold in such offering without
adversely affecting the proposed offering price, the timing, the distribution
method or the probability of success of such offering, then the Company shall
include in such registration (i) first, the securities the Company proposes to
register for sale, (ii) second, securities requested to be included in such
registration which are Registrable Securities pro rata among the Holders on the
basis of the number of securities so requested to be included therein, and
(iii) third, other securities requested to be included in such registration, if
any.

(c) The Company may in its sole discretion postpone or terminate the
registration subject to this Section 3.

4. Registration Procedures.

(a) Each Holder delivering the Demand Notice or requesting to be included in a
piggy-back registration shall deliver a Notice and Questionnaire to the Company
at least eight (8) Business Days prior to any intended distribution of
Registrable Securities under the Registration Statement and shall be named as a
selling securityholder in the Registration Statement and/or a related Prospectus
in such a manner as to permit such Holder to deliver such Prospectus to
purchasers of Registrable Securities in accordance with applicable law.

(b) Each Holder (other than any initial Purchaser of Common Stock under the
Purchase Agreement) that provides a completed Notice and Questionnaire to the
Company pursuant to the Purchase Agreement agrees that, if such Holder wishes to
sell Registrable Securities pursuant to a Registration Statement and related
Prospectus, it will do so only in accordance with this Section 4(b) and
Section 4(d). From and after the date the Registration Statement is declared
effective and the Prospectus contemplated by Section 2(b) is prepared and filed
with the SEC, the Company shall, as promptly as practicable after the date a
Notice and Questionnaire is delivered to it, and in any event upon the later of
(x) ten (10) Business Days after such date (but no earlier than ten
(10) Business Days after effectiveness) or (y) ten (10) Business Days after the
expiration of any Suspension Period in effect when the Notice and Questionnaire
is delivered or put into effect within five (5) Business Days of such delivery
date:

 

5



--------------------------------------------------------------------------------

(i) if required by applicable law, file with the SEC a post-effective amendment
to the Registration Statement or prepare and, if required by applicable law,
file a Prospectus or a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling securityholder in the Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of Registrable Securities in accordance with applicable law and,
if the Company shall file a post-effective amendment to the Registration
Statement, use its commercially reasonable efforts to cause such post-effective
amendment to be declared effective under the Securities Act as promptly as is
practicable, but in any event by the date (the “Amendment Effectiveness Deadline
Date”) that is one hundred twenty (120) days after the date such post-effective
amendment is required by this clause to be filed;

(ii) provide such Holder copies of any documents filed pursuant to
Section 4(b)(i); and

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 4(b)(i);

provided that if such Notice and Questionnaire is delivered during a Suspension
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Suspension Period in accordance with
Section 4(d). Notwithstanding anything contained herein to the contrary, during
any period during which the Company is not entitled to file a Prospectus or a
supplement to a Prospectus (related to an automatic shelf registration
statement) naming new selling security holders, the Amendment Effectiveness
Deadline Date shall be extended by up to five (5) Business Days from the
expiration of a Suspension Period if such Suspension Period shall be in effect
on the Amendment Effectiveness Deadline Date.

(c) In connection with the Registration Statement, the Company shall comply with
all the provisions of Section 4(d) hereof and shall use its commercially
reasonable efforts to effect such registration in accordance with the terms
hereof to permit the sale of the Registrable Securities.

(d) In connection with the Registration Statement and any Prospectus required by
this Agreement to permit the sale or resale of Registrable Securities, the
Company shall:

(i) Subject to any notice by the Company in accordance with this Section 4(d) of
the existence of any fact or event of the kind described in
Section 4(d)(iii)(1), use its commercially reasonable efforts to keep the
Registration Statement continuously effective during the Effectiveness Period;
upon the occurrence of any event that would cause the Registration Statement or
the Prospectus contained therein (A) to contain a material misstatement or
omission or (B) not to be effective or usable for resale of Registrable
Securities during the Effectiveness Period, the Company shall file promptly an
appropriate amendment to the Registration Statement, a supplement to or
amendment of the Prospectus or a report filed with the SEC pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case of

 

6



--------------------------------------------------------------------------------

clause (1), correcting any such misstatement or omission, and, in the case of
either clause (1) or (2), use its commercially reasonable efforts to cause any
such amendment to be declared effective and the Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter.

(ii) (x) Prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement, as may be necessary to keep the
Registration Statement effective during the Effectiveness Period; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply in all material respects with the applicable provisions of Rule 424 under
the Securities Act in a timely manner; and comply in all material respects with
the provisions of the Securities Act with respect to the disposition of all
Common Stock covered by the Registration Statement during the Effectiveness
Period in accordance with the intended method or methods of distribution by the
selling Holders thereof set forth in the Registration Statement or supplement to
the Prospectus; and (y) furnish to each Holder such number of copies of the
Prospectus and any supplements and amendments thereto as such Holder may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Prospectus.

(iii) Advise any selling Holder that has provided in writing to the Company a
telephone or facsimile number and address for notice, promptly and, if requested
by such selling Holder, to confirm such advice in writing (which notice pursuant
to clauses (2) through (4) below shall be accompanied by an instruction to
suspend the use of the Prospectus until the Company shall have remedied the
basis for such suspension):

(1) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective,

(2) of any request by the SEC for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto,

(3) of the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or

(4) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading.

 

7



--------------------------------------------------------------------------------

(iv) Before any public offering of Registrable Securities, use its commercially
reasonable efforts to cooperate with the selling Holders and their counsel in
connection with the registration and qualification of the Registrable Securities
under the securities or blue sky laws of such jurisdictions in the United States
as the selling Holders may reasonably request and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statement; provided,
however, that the Company shall not be required (A) to register or qualify as a
foreign corporation where it is not now so qualified or to take any action that
would subject it to the service of process in any jurisdiction where it is not
now so subject, other than service of process for suits arising out of any
offering pursuant to the Registration Statement, or (B) to subject itself to
general or unlimited service of process or to taxation in any such jurisdiction
if they are not now so subject.

(v) Unless any Registrable Securities shall be in book-entry form only, if
requested by the selling Holders, cooperate with such Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends (unless required
by applicable securities laws); and use commercially reasonable efforts to have
such Registrable Securities in such denominations and registered in such names
as the Holders may request at least two Business Days before any sale of
Registrable Securities.

(vi) Subject to Section 4(e) hereof, if any fact or event contemplated by
Section 4(d)(iii)(2) through (4) hereof shall exist or have occurred, use its
commercially reasonable efforts to as promptly as practicable prepare a
supplement or post-effective amendment to the Registration Statement or related
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of
Registrable Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

(vii) Otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and all reporting requirements under
the rules and regulations of the Exchange Act.

(viii) Provide to each Holder upon written request each document filed with the
SEC pursuant to the requirements of Section 13 and Section 15 of the Exchange
Act after the effective date of the Registration Statement, unless such document
is available through the SEC’s EDGAR system.

(e) Notwithstanding Section 4(d)(i) hereof, the Company may suspend the
effectiveness of the Registration Statement (each such period, a “Suspension
Period”) if (i) the Company is pursuing an acquisition, merger, reorganization,
disposition or other similar transaction and the Company determines in good
faith that the Company’s ability to pursue or consummate such a transaction
would be materially adversely affected by any required disclosure of such
transaction in the Registration Statement, (ii) the Company has experienced some
other material event the disclosure of which at such time, in the good faith
judgment of the Company’s board of directors, based upon the advice of counsel,
would materially adversely affect the Company, (iii) in the reasonable opinion
of the Company’s independent auditors or the counsel for the Company, audited
annual, unaudited interim and pro forma financial statements

 

8



--------------------------------------------------------------------------------

are required to be included in the Prospectus pursuant to the rules and
regulations of the SEC and have not been so included, or (iv) the SEC issues a
stop order in respect of the Registration Statement or otherwise prohibits the
use of the Prospectus. Upon such suspension, the Company shall give notice to
the Holders that the availability of the Registration Statement is suspended
and, upon actual receipt of any such notice, each Holder agrees not to sell any
Registrable Securities pursuant to the Registration Statement until such
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in Section 4(d)(i) hereof. The Suspension Period shall not exceed an
aggregate of one hundred eighty (180) days in any 360-day period. The Company
shall not be required to specify in the written notice to the Holders the nature
of the event giving rise to the Suspension Period, and, except as required by
law, such Holders and their Affiliates shall not make any public disclosure
regarding, and shall treat as confidential, any Suspension Period or Suspension
Notice. The Company shall promptly notify the Holders when any Suspension Period
with respect to the Registration Statement has been lifted. The period referred
to in Section 2(b) during which the Registration Statement must be kept
effective shall be extended for an additional number of business days equal to
the number of business days during which the right to sell shares of Common
Stock under this Agreement was suspended pursuant to this Section 4(e).

(f) Each Holder agrees by acquisition of a Registrable Security that, upon
receipt of any notice (a “Suspension Notice”) from the Company of the existence
of any fact of the kind described in Section 4(e) or 4(d)(iii) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Registration Statement until:

(i) such Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 4(d)(vi) hereof; or

(ii) such Holder is advised in writing by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.

If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities that
was current at the time of receipt of such Suspension Notice.

(g) Each Holder agrees by acquisition of a Registrable Security, that no Holder
shall be entitled to sell any of such Registrable Securities pursuant to a
Registration Statement, or to receive a Prospectus relating thereto, unless such
Holder has furnished the Company with a properly completed and signed Notice and
Questionnaire (including the information required to be included in such Notice
and Questionnaire) and the information set forth in the next sentence. The
Company may require each Notice Holder of Common Stock to be sold pursuant to
the Registration Statement to furnish to the Company such information regarding
the Holder and the distribution of such Common Stock as the Company may from
time to time reasonably require for inclusion in such Registration Statement.
Each Notice Holder agrees promptly to furnish to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by such Notice Holder not misleading and any other information
regarding such Notice Holder and the distribution of such

 

9



--------------------------------------------------------------------------------

Registrable Securities as the Company may from time to time reasonably request
in writing. Any sale of any Registrable Securities by any Holder shall
constitute a representation and warranty by such Holder that the information
relating to such Holder is as set forth in the Prospectus delivered by such
Holder in connection with such disposition, that such Prospectus does not as of
the time of such sale contain any untrue statement of a material fact relating
to or provided by such Holder and that such Prospectus does not as of the time
of such sale omit to state any material fact relating to or provided by such
Holder necessary to make the statements in such Prospectus, in the light of the
circumstances under which they were made not misleading. The Company may exclude
from such Registration Statement the Common Stock of any Holder that
unreasonably fails to furnish such information within five Business Days after
receiving such request. The Company shall not include in any registration
statement any information regarding, relating to, or referring to any Holder
without the approval of such Holder in writing (not to be unreasonably
withheld).

5. Registration Expenses.

All expenses incident to the Company’s performance of or compliance with this
Agreement shall be borne by the Company regardless of whether a Registration
Statement becomes effective, including, without limitation:

(a) all registration and filing fees and expenses;

(b) all fees and expenses of compliance with federal securities and state blue
sky or securities laws;

(c) all expenses of printing (including printing of Prospectuses and, if
applicable, certificates for the Common Stock) and the Company’s expenses for
messenger and delivery services and telephone;

(d) all fees and disbursements of counsel to the Company;

(e) all application and filing fees in connection with listing (or authorizing
for quotation) the Registrable Securities on the OTC Bulletin Board or a
national securities exchange pursuant to the requirements hereof; and

(f) all fees and disbursements of independent certified public accountants of
the Company.

The Company shall bear its internal expenses (including, without limitation, all
salaries and expenses of their officers and employees performing legal,
accounting or other duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.
Notwithstanding anything to the contrary, in no event shall the Company be
responsible for any broker or similar commissions of any Holder or any legal or
accounting fees incurred by any Holder.

 

10



--------------------------------------------------------------------------------

6. Indemnification And Contribution.

(a) The Company agrees to indemnify and hold harmless each Holder of Registrable
Securities, its directors, officers, and employees, and agents and each Person,
if any, who controls any such Holder within the meaning of the Securities Act or
the Exchange Act (each, an “Indemnified Holder”), against any loss, claim,
damage, liability or expense, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to resales of the Registrable Securities), to which such Indemnified
Holder may become subject, insofar as any such loss, claim, damage, liability or
action arises out of, or is based upon:

(i) any untrue statement or alleged untrue statement of a material fact
contained in (A) the Registration Statement as originally filed or in any
amendment thereof, in any Prospectus, or in any amendment or supplement thereto,
or (B) any blue sky application or other document or any amendment or supplement
thereto prepared or executed by the Company (or based upon written information
furnished by or on behalf of the Company (or based upon written information
furnished by or on behalf of the Company expressly for use in such blue sky
application or other document or amendment or supplement) filed in any
jurisdiction specifically for the purpose of qualifying any or all of the
Registrable Securities under the securities law of any state or other
jurisdiction (such application or document being hereinafter called a “Blue Sky
Application”); or

(ii) the omission or alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein not
misleading,

and agrees to reimburse each Indemnified Holder promptly upon demand for any
legal or other expenses reasonably incurred by such Indemnified Holder in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of, or is based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company relating to a Holder by or on behalf of such Holder (or its related
Indemnified Holder) specifically for use therein.

(b) Each Holder, severally and not jointly, agrees to indemnify and hold
harmless the Company, its directors, officers and employees, Affiliates and
agents and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act against any loss, claim, damage,
liability or expense, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to resales of the Registrable Securities), to which the Company may
become subject, insofar as any such loss, claim, damage, liability or action
arises out of, or is based upon:

(i) any untrue statement or alleged untrue statement of a material fact
contained in (A) the Registration Statement as originally filed or in any
amendment thereof, in any Prospectus, or in any amendment or supplement thereto,
or (B) any Blue Sky Application; or

 

11



--------------------------------------------------------------------------------

(ii) the omission or alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein not
misleading,

but only with respect to any material misstatements or omissions in the written
information relating to such Holder furnished to the Company by or on behalf of
such Holder that has been specifically included in a Registration Statement.

(c) Promptly after receipt by an indemnified party (the “Indemnified Party”)
under this Section 6 of notice of any claim or the commencement of any action,
the Indemnified Party shall, if a claim in respect thereof is to be made against
the indemnifying party (the “Indemnifying Party”) under this Section 6, notify
the Indemnifying Party in writing of the claim or the commencement of that
action; provided, however, that the failure to notify the Indemnifying Party
(i) shall not relieve the Indemnifying Party from any liability which it may
have under paragraphs (a)or (b)of this Section 6 unless and to the extent it did
not otherwise learn of such action and such failure results in the forfeiture by
the Indemnifying Party of substantial rights and defenses, and (ii) shall not,
in any event, relieve it from any liability which it may have to an Indemnified
Party otherwise than under paragraphs (a)or (b) of this Section 6. If any such
claim or action shall be brought against an Indemnified Party, and it shall
notify the Indemnifying Party thereof, the Indemnifying Party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified Indemnifying Party, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party under this Section 6 for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Holders shall have the right to employ a single counsel to represent jointly
the Holders and their officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought by the Holders against the Company under this Section 6 if the Holders
seeking indemnification shall have been advised by legal counsel that there may
be one or more legal defenses available to such Holders and their respective
officers, employees and controlling persons that are different from or
additional to those available to the Company, and in that event, the fees and
expenses of such counsel employed by the Holders shall be paid by the Company.

(d) The Indemnifying Party under this Section 6 shall not be liable for any
settlement of any proceeding effected without its written consent, which shall
not be withheld unreasonably, but if settled with such consent or if there is a
final judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Party shall have requested an Indemnifying Party
to reimburse the Indemnified Party for fees and expenses of counsel as
contemplated by Section 6(c) hereof, the Indemnifying Party agrees that it shall
be liable for any settlement of any proceeding effected without its written
consent if (i) such settlement is entered into more than 30 days after receipt
by such Indemnifying Party of the aforesaid request and (ii) such Indemnifying
Party shall not have reimbursed the Indemnified Party in accordance with such
request prior to the date of such settlement. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement, compromise or consent to the entry of judgment in any

 

12



--------------------------------------------------------------------------------

pending or threatened action, suit or proceeding in respect of which any
Indemnified Party is a party, unless such settlement, compromise or consent
(x) includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such action, suit or
proceeding.

(e) If the indemnification provided for in this Section 6 shall for any reason
be unavailable or insufficient to hold harmless an Indemnified Party under
Section 6(a) or 6(b) in respect of any loss, claim, damage or liability (or
action in respect thereof) referred to therein, each Indemnifying Party shall,
in lieu of indemnifying such Indemnified Party, contribute to the aggregate
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim,
liability, damage or action) (collectively “Losses”) (or action in respect
thereof):

(i) in such proportion as is appropriate to reflect the relative fault of the
Company on the one hand and the Holders on the other in connection with the
statements or omissions or alleged statements or alleged omissions that resulted
in such loss, claim, damage or liability (or action in respect thereof), or

(ii) if the allocation provided by Section 6(e)(i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative fault referred to in Section 6(e)(i) but also the relative benefits
received by the Company from the offering and sale of the Registrable Securities
on the one hand and a Holder with respect to the sale by such Holder of the
Registrable Securities on the other), as well as any other relevant equitable
considerations.

The relative benefits received by the Company on the one hand and a Holder on
the other with respect to such offering and such sale shall be deemed to be in
the same proportion as the net proceeds from the offering of the Common Stock
purchased under the Purchase Agreement (before deducting expenses) received by
the Company, on the one hand, bear to the total proceeds received by such Holder
with respect to its sale of Registrable Securities on the other. The relative
fault of the parties shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or written information furnished to the Company by or on behalf of the
Holders specifically for use in a registration statement on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
each Holder agree that it would not be just and equitable if the amount of
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of this
paragraph (e).

The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 6 shall be deemed to include, for purposes of this Section 6, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending or preparing to defend any such
action or claim.

 

13



--------------------------------------------------------------------------------

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute as provided in this Section 6(e) are several and not
joint.

(f) The provisions of this Section 6 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the officers, directors or controlling persons referred to in
Section 6 hereof, and will survive the sale by a Holder of Registrable
Securities.

7. Rule 144A and Rule 144. The Company agrees with each Holder, for so long as
any Registrable Securities remain outstanding and during any period in which the
Company (i) is not subject to Section 13 or 15(d) of the Exchange Act, to make
available, upon request of any Holder, to such Holder or beneficial owner of
Registrable Securities in connection with any sale thereof and any prospective
purchaser of such Registrable Securities designated by such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Registrable Securities pursuant to Rule 144A,
and (ii) is subject to Section 13 or 15 (d) of the Exchange Act, to make all
filings required thereby in a timely manner in order to permit resales of such
Registrable Securities pursuant to Rule 144.

8. Miscellaneous.

(a) Remedies. Each Party acknowledges and agrees that any failure by the such
Party to comply with its obligations hereunder may result in material
irreparable injury to the other Party for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries
precisely, and that, in the event of any such failure, in addition to being
entitled to exercise all rights provided to it herein or in the Purchase
Agreement or granted by law, including recovery of liquidated or other damages,
each Party may obtain such relief as may be required to specifically enforce the
other Party’s obligations hereunder. Each Party further agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
a Majority of Holders; provided, however, that with respect to any matter that
directly or indirectly adversely affects the rights of a Holder or Holders in a
manner different than a manner in which it affects the rights of other Holders,
the Company shall obtain the written consent of such adversely affected Holders.
Notwithstanding the foregoing (except the foregoing proviso), a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose securities are being sold
pursuant to a Registration Statement and does not directly or indirectly
adversely affect the rights of other Holders, may be given by a Majority of
Holders, determined on the basis of Common Stock being sold rather than
registered under such Registration Statement.

 

14



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first class mail
(registered or certified, return receipt requested), facsimile transmission, or
air courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Transfer
Agent;

(ii) if to the Company, initially at its address set forth in the Purchase
Agreement,

With a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

300 South Grand Avenue, Twenty-Second Floor

Los Angeles, California 90071-3132

Facsimile: 213-612-2501

Attention: Richard A. Shortz, Esq.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if transmitted by facsimile; and on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Registrable Securities.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Jurisdiction. The Company agrees that any suit, action or proceeding against
the Company brought by any Holder, the directors, officers, employees,
Affiliates and agents of any Holder, or by any person who controls any Holder,
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in any State or U.S. federal court in the State of
Delaware, and waives any objection which it may now or hereafter have to the
laying of venue of any such proceeding, and irrevocably submits to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding. To
the extent that the Company may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service of notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, it hereby irrevocably waives such immunity in
respect of this Agreement, to the fullest extent permitted by law.
Notwithstanding the foregoing, any action arising out of or based upon this
Agreement may be instituted by any Holder, the directors, officers, employees,
Affiliates and agents of any Holder, or by any Person who controls any Holder,
in any court of competent jurisdiction.

 

15



--------------------------------------------------------------------------------

(g) Common Stock Held by the Company. Whenever the consent or approval of
Holders of a specified percentage of Registrable Securities is required
hereunder, Registrable Securities held by the Company shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware.

(j) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby, it being intended that all of the rights
and privileges of the parties shall be enforceable to the fullest extent
permitted by law.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

 

CONTANGO ORE, INC.

By:   /s/    Yaroslava Makalskaya Name:   Yaroslava Makalskaya

Title:

  Vice President, Controller and Chief Accounting Officer

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

HENRY H. GORDON

/s/    Henry H. Gordon

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

KELCLAY INC.

By:   /s/    Henry Gordon Name:   Henry Gordon

Title:

  President

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

THOMAS A. PETRIE

/s/    Thomas A. Petrie

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

GEORGE F. WOOD

/s/    George F. Wood

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

GENERAL RESOURCES INC.

By:   /s/    Donald Gillen Name:   Donald Gillen

Title:

  President

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

BRENT SUER

/s/    Brent Suer

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

DALE POLLON

/s/    Dale Pollon

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

RAGING CAPITAL FUND, LP

By:   /s/    Frederick C. Wasch Name:   Frederick C. Wasch

Title:

  Chief Financial Officer

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

RAGING CAPITAL FUND (QP), LP

By:   /s/    Frederick C. Wasch Name:   Frederick C. Wasch

Title:

  Chief Financial Officer

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

FIVE STAR ENERGY, LLC

By:   /s/    Peter A. Dea Name:   Peter A. Dea Title:   President

 

[signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PURCHASER:

 

KENNETH R. PEAK

/s/    Kenneth R. Peak

 

[signature page to Registration Rights Agreement]